Citation Nr: 1230369	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  04-39 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the residuals of a head injury with headaches, claimed as dizziness and migraines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954 and from June 1958 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claim of entitlement to service connection for the residuals of a head injury with headaches, claimed as dizziness and migraines, and assigned a 10 percent disability rating, effective from December 8, 1994.  The Veteran submitted a notice of disagreement with his assigned disability rating in November 2003, and timely perfected his appeal in October 2004.  The Board notes that the St. Petersburg, Florida, RO is the agency of original jurisdiction (AOJ) in this claim.

In April 2008, the Board remanded this issue back to the RO to schedule the Veteran for a Travel Board hearing, as requested in his October 2004 substantive appeal (VA Form 9).  Accordingly, the Veteran was scheduled for a Travel Board hearing in September 2008, but he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

This claim came before the Board again in December 2008 and June 2010.  On both occasions, the claim was remanded to the Appeals Management Center (AMC) for additional evidentiary development.

In July 2011, the Board referred this case for an expert medical opinion from the Veterans Health Administration (VHA).  In August 2011, the Board received the VHA opinion.  Upon review, the Board determined and additional comment was required from the VHA examiner.  In April 2012, the Board received an additional VHA opinion.  The Veteran was provided with copies of these opinions and provided with an opportunity to present further argument and/or evidence.  


The issue of whether the Veteran is competent for VA purposes has been raised by the record, but has not been adjudicated by the AOJ.  As such, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The residuals of the Veteran's in-service head injury are not manifested by multi-infarct dementia or neurological disability associated with the service-connected brain trauma; the residuals of the Veteran's head injury are also not manifested by characteristic prostrating attacks occurring on an average once a month over a period of several months.

2.  The evidence does not show that the Veteran's service-connected residuals of a head injury with headaches are so exceptional or unusual that referral for extraschedular consideration by designated authority is required. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the residuals of a head injury with headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.114, Diagnostic Codes 8045-9304 (effective prior to October 23, 2008), and Diagnostic Codes 8199-8100 (2011). 

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.


Prior to initial adjudication of the Veteran's claim, a letter dated in November 2003 fully satisfied the duty to notify provisions, including notice of the degree of disability.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  A September 2008 notice letter provided notice of the manner in which VA assigns initial ratings and effective dates.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in September 2008, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated and additional supplemental statements of the case were provided to the Veteran in February 2010 and March 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board is aware of the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life].  However, relying on the informal guidance from the VA Office of the General Counsel and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that the Vazquez-Flores decision does not apply to the present case.  According to the VA Office of the General Counsel, because this matter concerns an appeal from an initial rating decision VA's notice obligations are fully satisfied once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely notice of disagreement with respect to the initial rating or effective date assigned following the grant of service connection.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in October 2002 and June 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The June 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial compliance with its April 2008, December 2008, and June 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran essentially contends that the residuals of his in-service head injury are more disabling than contemplated by the currently assigned 10 percent disability rating.

Governing Law and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern].  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011).

Schedular Criteria

Review of the Veteran's claims file reveals that in December 1959, while on active duty, the Veteran was struck in the face with a sledgehammer, causing him to lose consciousness.  As a result of this injury, the Veteran suffered from a concussion, laceration of the left forehead, a hematoma of the left eye and a fracture of the left frontal sinus.  See Service Treatment Records, December 1959.  The residuals of the Veteran's head injury are currently rated as 10 percent disabling under Diagnostic Codes 8045-9304.

Under the version of Diagnostic Code 8045 in effective prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Under Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one episode in two months over the last several months warrant the assignment of a 10 percent evaluation.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks that produce severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

It is significant in this case that the Veteran's claim of entitlement to an increased disability rating for his service-connected post-concussion headaches appears to be intertwined with the symptoms he has suffered following his 2002 CVA.  Thus, the Board must address what role the Veteran's 1959 in-service head injury played in his CVA, if any.  The evidence submitted in this claim, to the extent that it pertains to the Veteran's head, consists of medical evidence concerning the occurrence of the Veteran's CVA and the resulting residuals; none of the submitted material concerns any treatment or symptoms of post-concussion headaches or prostrating attacks.

The record reveals that in June 2002, the Veteran was admitted to the VA Medical Center (VAMC) with complaints of left side nonprogressive weakness.  He was diagnosed with a right hemispheric cardiovascular accident (CVA).  See VAMC Treatment Record, June 28, 2002.  Shortly thereafter, in August 2002, the Veteran underwent a computed tomography (CT) scan of his head/brain.  The resulting report revealed cerebral atrophy.  See VAMC Treatment Record, CT Scan Report, August 21, 2002.

The Veteran was afforded a VA neurological examination in October 2002, in association with his claim of entitlement to service connection for the residuals of his in-service head injury.  At the time of the examination, the Veteran was slow to respond when answering questions and was not able to complete the cerebellar testing.  He was, however, able to handle activities of daily living and his cranial nerves were intact, including on funduscopic examination, except for the finger-to-nose test.  Light touch was normal, though the position was off.  The Veteran also had difficulty feeling the vibration of the tuning fork on both ankles.  The Veteran complained of headaches since the time of his 1959 head injury, but the VA examiner noted that they did not appear to be disabling.  Ultimately, the VA examiner concluded that, other than headaches, there was no evidence of sequellae to the in-service injury.  The Veteran's 2002 CVA was also noted, which was determined not to be related to his service-connected injuries.  Further, there was no evidence of migraine headaches.  See VA Neurological Examination Report, October 1, 2002.  

In March 2006, a VAMC neuropsychiatric screening evaluation of the Veteran revealed complaints of left-side weakness, presumed as secondary to his 2002 CVA.  Associated testing also revealed a mild cognitive disorder.  Notably, these results did not indicate the Veteran suffered from generalized dementia.  The examiner opined that the Veteran had a history of CVA with good memory recognition that was consistent with vascular/ischemic changes.  See VAMC Treatment Record, March 6, 2006.

In November 2007, the Veteran participated in a VAMC geropsychiatric admission evaluation after being transferred from S.M.H. to the VA facility.  Following evaluation, the Veteran was noted to suffer from diabetes mellitus, Type II, obesity, elevated lipids and as post-CVA.  He was diagnosed with delirium and vascular dementia.  See VAMC Treatment Record, November 14, 2007.

In June 2008, the Veteran participated in a psychiatric evaluation to determine his competency with respect to pending criminal traffic charges, incurred on June 22, 2006.  During the evaluation, the Veteran demonstrated overt signs of dementia, including memory loss.  The Veteran was ultimately diagnosed with dementia and he was determined to be incompetent.  See Private Treatment Record, W.J., J.D., Ph.D., June 16, 2008.

In July 2009, the Veteran underwent a psychiatric and neuropsychiatric evaluation at G.P.S.  The examination was ordered to determine the Veteran's current level of cognitive and emotional functioning.  On Folstein's Mini Mental Status Examination, the Veteran scored one out of 30, indicating very severe cognitive dementia (late dementia).  On the Brief Psychiatric Rating Scale, he scored 126/126, indicating severe psychiatric impairment with symptoms that included disorientation, confusion, memory loss, conceptual disorganization, poor judgment and insight, as well as significant impairment in executive functioning and reality testing.  The State and Trait Personality Inventory results were consistent with probable Alzheimer's dementia with a history of aggression, psychosis, behavioral disturbance and alcohol abuse and dependence.  The Veteran was diagnosed with probable Alzheimer's dementia with a history of aggression, psychosis, behavioral disturbance, alcohol abuse and dependence.  See Private Treatment Record, G.P.S., July 16, 2009.

The Veteran was afforded a second VA examination in June 2010.  Following a thorough review of the Veteran's claims file and medical records, the VA examiner opined that the Veteran's vascular dementia "is certainly unrelated to a head injury."  It was noted that vascular dementia is caused by multiple risk factors, including abnormal lipids, obesity, diabetes mellitus, and CVAs.  The Veteran's vascular dementia was determined to be the result of all of the aforementioned factors.  The VA examiner further opined that "[a] head injury can cause dementia; however, it appears the Veteran's sequellae from his head injury was primarily severe headaches and not any dementia-type problems associated with his head injury."  It was also noted that it is possible for someone with a severe head injury to have subsequent Alzheimer's dementia, in this particular case, "the Veteran's decline was precipitated more by the CVA and vascular events and was not a gradual and progressive thing which would be expected with Alzheimer's."  Ultimately, the VA examiner concluded that although it is possible that "the Veteran's head injury has contributed to his dementia, it would be impossible to separate out the effects of that and the vascular dementia without speculation."  However, it did appear that the majority of the Veteran's problems were due to vascular dementia, which was not related to his in-service head injury, but related to the aforementioned risk factors.  See VA Brain and Spinal Cord Examination Report, June 11, 2010.

In seeking a more definitive medical opinion, the Board requested a VHA medical opinion from a qualified expert in July 2011.  In August 2011, a medical doctor who is Board certified in Psychiatry and Neurology (V.D., M.D.) stated that, upon review of the relevant medical records, the Veteran's current dementia was not related to his in-service head injury, sustained 40 years ago.  Dr. V.D. further noted that he concurred with the 2010 VA examination report, in that the Veteran's dementia was most likely related to vascular pathology and could be called vascular dementia.  See VHA Medical Opinion, August 16, 2011.  Following a request for clarification from the Board, Dr. V.D. issued a second VHA opinion in April 2012.  He again stated that the Veteran's 1959 head injury was not the cause of the dementia diagnosed after June 2002.  The etiology of the Veteran's current dementia was due to vascular pathology given his history of hypertension, diabetes and his previous stroke.  It was considered less likely than not that the 1959 head injury contributed to the current dementia.  Specifically, the likelihood that the 1959 head injury contributed to the Veteran's current dementia was considered to be between zero and two percent.  In forming this conclusion, Dr. V.D. referred to Adams & Victor's Principles of Neurology, 7th Ed., Chapter 35 and 35.  See VHA Medical Opinion, April 24, 2012.

As such, the Board finds that the service-connected pathology in question remains strictly limited to post-concussion headaches.  Thus, the neurological deficits associated with the Veteran's CVA are not for consideration in rating his service-connected head disability.  The only contention or suggestion in the evidence of any chronic neurological deficit involving head or brain injury is the evidence indicating such neurological deficit associated with the Veteran's CVA; there has been no indication that the Veteran has neurological deficit that is associated with his service-connected post-concussion headaches beyond the deficits from the CVA, and the medical evidence clearly indicates that the Veteran's 2002 CVA is not related to his military service.

In sum, the increased rating issue in this appeal concerns the Veteran's service-connected post-concussion headaches and the rating analysis must contemplate only the symptoms associated with that pathology.  Despite the Veteran's contentions, the analysis must not contemplate the CVA residuals for which service connection is not in effect.

The Board has reviewed the entirety of the evidence of record, and finds that there is no indication that the Veteran has complained of or been treated for prostrating attacks of headaches during the period for consideration in this appeal.  Although the Board acknowledges that the Veteran's remote history includes complaints of headaches (including as documented in the October 2002 VA examination report), the evidence from the period on appeal shows no suggestion of prostrating headache episodes or attacks to meet the criteria for a higher disability rating under Diagnostic Code 8100.  The Board also notes that the June 2010 VA examination report did not indicate that the Veteran suffered from headaches.  Despite the Veteran's October 2002 report that he suffered from constant frontal headaches, he noted that this pain was "not too severe."  See VA Neurological Disorders Examination Report, October 1, 2002.  No other evidence or statement during the period on appeal indicates that that the Veteran has complained of prostrating headache episodes occurring on an average of once a month.

Furthermore, the evidence of record does not indicate that the Veteran meets the criteria for a higher rating under 8045-9304, as the Veteran has not been diagnosed with multi-infarct dementia associated with the service-connected brain trauma (his CVA is not related to service) and there are no neurological manifestations associated with the service-connected brain trauma.  The Veteran's primary contention in this case appears, in light of the evidence submitted in support of the claim, to be that his post-service CVA and its associated residuals should be considered in awarding him increased VA disability compensation for the in-service head trauma.  Having ruled out that basis on the clear evidence that the Veteran's CVA is not related to his in-service head injury, the Board is left with an evidentiary record that does not indicate any residuals of the service-connected post-concussion headaches that meet any criteria for assignment of a disability rating in excess of 10 percent in this case.

In reaching this determination, the Board does not question the Veteran's sincere belief that his service-connected residuals of a head injury have increased in severity.  He has submitted lay statements expressing this contention.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  Thus, the Veteran is certainly credible to report on his current symptoms.

As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2011) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  As he is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, the Board finds that the the Veteran's lay statements are of limited probative value.

In summary, the Board finds that the Veteran's residuals of his in-service head injury resulted in symptoms contemplated by the previously assigned 10 percent disability evaluation.  They did not result in multi-infarct dementia, neurological disability associated with the service-connected brain trauma, or headaches with characteristic prostrating attacks occurring on an average once a month over a period of several months.  Thus, the Board concludes that the criteria for a disability rating in excess of 10 percent for the Veteran's residuals of an in-service head injury have not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 and 38 C.F.R. § 4.130, Diagnostic Code 9304 (2011).

The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's disability was entitled to a higher disability rating.  He is accordingly not entitled to receive a staged rating.  See Fenderson, 12 Vet. App. at 119.  As the preponderance of the evidence is against the claim for a higher initial disability rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Criteria

The Board also recognizes that the Veteran and the record indicate that the claimed service-connected disability symptoms have had an impact upon the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  See 38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the pertinent symptoms fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only the Veteran's symptoms but also the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.




Employability

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.

Regardless of any question of whether the Veteran may be unemployable due the residuals of his stroke, the Board has determined that the stroke was not part of the service-connected head injury residuals pathology.  Neither the Veteran's contentions nor any other evidence of record suggest any other manner by which the Veteran would be rendered incapable of gainful employment specifically by his service-connected head injury residuals on appeal in this case.

The Veteran has not contended that he is unemployable due to the specific manifestations of his service-connected head injury residuals on appeal.  There is no indication in the evidence or the Veteran's contentions that he has been rendered unemployable due to the service-connected disability currently on appeal.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to the disability on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.

ORDER

Entitlement to an initial disability rating in excess of 10 percent for the residuals of a head injury with headaches, claimed as dizziness and migraines, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


